Case 21-12609-AJC   Doc 23-1   Filed 06/24/21   Page 1 of 3




                                         EXHIBIT “A”

                    SEQUOR LAW, P.A.
Case 21-12609-AJC   Doc 23-1   Filed 06/24/21   Page 2 of 3
               Case 21-12609-AJC           Doc 23-1      Filed 06/24/21      Page 3 of 3




    6. details of any charges, liens or restraints of which KeyBank has received notice from a third party,
       or of any arrangements with any other party by which that party has security in respect of the
       Company and/or the SPs;

    7. details of any priority agreement entered into with any other charge holder in respect of the
       Company and/or the SPs;

    8. documents of title and negotiable instruments held otherwise than as security in respect of the
       Company and/or the SPs; and,

    9. confirmation of whether the Company and/or the SPs have the use of safe deposit boxes in
       KeyBank’s custody.

If any of the above requests do not apply to the Company and/or the SPs, please note as such in your
reply.

Should you have any queries or require any further information, please contact Nancy Changadeya at
Nancy.Changadeya@KRyS-Global.com or on telephone at 345-947-4700.

Yours Sincerely
For and on behalf of
Performance Insurance Company SPC (In Voluntary Liquidation)




Neil Dempsey
Joint Voluntary Liquidator
